974 A.2d 721 (2009)
292 Conn. 920
Brady DOUGAN
v.
Tomoko Hamada DOUGAN.
SC 18410.
Supreme Court of Connecticut.
Decided July 8, 2009.
Gary I. Cohen, Greenwich, in support of the petition.
Livia D. Barndollar, New Canaan, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 114 Conn.App. 379, 970 A.2d 131 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court incorrectly concluded that the provision in a stipulated judgment of dissolution requiring payment of interest upon default was invalid as against public policy?"
McLACHLAN, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18410.